Case 1:18-cv-02185-LJL Document 283-11 Filed 05/11/20 Page 1 of 3




                     Exhibit S2
Case 1:18-cv-02185-LJL Document 283-11 Filed 05/11/20 Page 2 of 3




    Straightforward is                                         ELA
                                                                 HlzBIT

    important. This is not                                     a          014,
                                                                   I-31-i I
    diplomatic work.

    There's a disconnect that
    we need to resolve. Our
    understanding was that
    the first 90 days would be
    for starting up and
    developing the data, with
    regular reports to him so
    he can (1) see the
    progress, and (2) critique
    the work so we can make
    necessary adjustments.
    We did not understand
    that he expected
    actionable data in the first
    days or weeks. Had we                                  V
    understood this, we would

a                          CONFIDENTIAL   EASTERN-000259
Case 1:18-cv-02185-LJL Document 283-11 Filed 05/11/20 Page 3 of 3



C      Pyratz
       AthitklA41,a1

    that he expected
    actionable data in the first
    days or weeks. Had we
    understood this, we would
    have told him that that is
    not how it works in our
    experience. So this is
    something that needs to
    be resolved fast. All my
    teams say that it is seldom
    practical or possible to
    produce such rapid
    results, and that the best
    way, for the reasons I
    explained to you, is to
    cultivate the measures
    that I explained to you.
    The results are not fast,
    but they are more
    impactful.

                           CONFIDENTIAL   EASTERN-000260
